Exhibit 10.19

VITAL IMAGES, INC.
2006 LONG-TERM INCENTIVE PLAN

Effective Date:  March 9, 2006

 


--------------------------------------------------------------------------------


VITAL IMAGES, INC.
2006 LONG-TERM INCENTIVE PLAN

Table of Contents

Section

 

 

 

Page

 

1.

 

Purpose of the Plan

 

1

 

2.

 

Definitions

 

1

 

3.

 

Shares Subject to the Plan

 

3

 

4.

 

Administration

 

4

 

5.

 

Term of Plan

 

6

 

6.

 

Terms and Conditions of Qualified Options

 

6

 

7.

 

Terms and Conditions of Non-Qualified Options

 

10

 

8.

 

Automatic Grants of Director Options to Non-employee Directors

 

13

 

9.

 

Terms and Conditions of Stock Appreciation Rights

 

17

 

10.

 

Awards of Restricted Stock

 

19

 

11.

 

Other Awards

 

21

 

12.

 

Performance-Based Awards

 

22

 

13.

 

Adjustments Upon Certain Events

 

23

 

14.

 

Shares Acquired for Investment

 

26

 

15.

 

No Right to Employment, Service as a Director or Awards

 

26

 

16.

 

Other Benefit and Compensation Programs

 

27

 

17.

 

Successors and Assigns

 

27

 

18.

 

Nontransferability of Awards; Designation of Beneficiary

 

27

 

19.

 

Amendments or Termination

 

27

 

20.

 

International Participants

 

28

 

21.

 

General

 

28

 

22.

 

Effective Date

 

29

 

 

ii


--------------------------------------------------------------------------------


Vital Images, Inc.
2006 LONG-TERM INCENTIVE PLAN

1.                                      Purpose of the Plan

The purpose of the Plan is to aid the Company and its Affiliates in recruiting
and retaining employees, directors, independent contractors and other service
providers to the Company and to motivate such employees, directors, independent
contractors and other service providers to exert their best efforts on behalf of
the Company and its Affiliates by providing incentives through the granting of
Awards.  The Company expects that it will benefit from the stock ownership
opportunities and other benefits provided to such Participants under this Plan
to encourage alignment of their interest in the Company’s success with that of
other stakeholders.

2.                                       Definitions

The following capitalized terms used in the Plan have the respective meanings
set forth in this Section; other terms are defined elsewhere in the Plan:

(a)                                  “Affiliate” means a Parent or Subsidiary.

(b)                                 “Award” means an Option, Stock Appreciation
Right, Share of Restricted Stock, Other Stock-Based Award or Other Cash-Based
Award granted pursuant to the Plan.

(c)                                  “Board” means the Board of Directors of the
Company.

(d)                                 “Cause” (as determined by the Committee)
means “cause” (or a similar term) as defined in any employment or other
agreement or policy applicable to the Participant or, if no such agreement or
policy exists, means (i) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Affiliate, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, or (iv) any material breach of any employment, service,
confidentiality or non-compete agreement entered into with the Company or any
Affiliate.

(e)                                  “Code” means the Internal Revenue Code of
1986, as amended, or any successor thereto.

(f)                                    “Committee” means the Compensation
Committee of the Board or, if the Board has not appointed a separate
Compensation Committee, the entire Board.

(g)                                 “Common Stock” means the Company’s common
stock, $0.01 par value per share.

(h)                                 “Company” means Vital Images, Inc., a
Minnesota corporation.

(i)                                     “Continuous Status as a Director” means
the absence of any interruption or termination of service as a Director.  If the
leave of absence is approved by the


--------------------------------------------------------------------------------


Committee, Continuous Status as a Director shall not be considered as
interrupted in the case of sick leave, military leave, or any other leave of
absence.

(j)                                     “Director” means a member of the Board
of Directors of the Company.

(k)                                  “Director Option” means a Non-Qualified
Option granted to a Director pursuant to Section 8.

(l)                                     “Disability” means the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or any
Affiliate covering the Participant or, if no such plan exists or is applicable
to the Participant, the permanent and total disability of the Participant within
the meaning of Section 22(e)(3) of the Code.

(m)                               “Employee” means any person, including
officers and Directors, employed by the Company or any Subsidiary.  The payment
to a Director by the Company of directors’ fees shall not be sufficient to
constitute employment by the Company.

(n)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

(o)                                 “Exercise Price” means the purchase price
per Share under the terms of an Option.

(p)                                 “Fair Market Value” means, on a given date,
(i) if the Common Stock is listed or admitted to unlisted trading privileges on
any national securities exchange, the average of the closing sales prices of the
Common Stock on the end of any day on all national securities exchanges on which
the Common Stock may at the time be listed or, if there have been no sales on
any such exchange on any day, the average of the highest bid and lowest asked
prices on all such exchanges at the end of such day or, (ii) if the Common Stock
is not so listed or admitted but transactions in the Common Stock are reported
on The Nasdaq Stock Market, the closing price quoted on The Nasdaq Stock Market
on such day, or (iii) if the Common Stock is not so listed or admitted to
unlisted trading privileges or quoted on The Nasdaq Stock Market, and bid and
asked prices therefor in the domestic over-the-counter market are reported by
Pink Sheets LLC (or any comparable reporting service), the average of the
closing bid and asked prices on such day as reported by Pink Sheets LLC (or any
comparable reporting service), or (iv) if the Common Stock is not listed on any
national securities exchange or quoted on The Nasdaq Stock Market or in the
domestic over-the-counter market, the fair value of the Common Stock determined
by the Committee in good faith in the exercise of its reasonable discretion.

(q)                                 “Non-employee Director” means a Director who
is not an Employee of the Company.

(r)                                    “Non-Qualified Option” means a stock
option granted pursuant to Section 7 that does not qualify as an incentive stock
option as defined in Section 422 of the Code.

(s)                                  “Option” means a Qualified Option or a
Non-Qualified Option (including a Director Option).

2


--------------------------------------------------------------------------------


(t)                                    “Other Stock-Based Awards” means Awards
granted pursuant to Section 11(a) or Section 12.

(u)                                 “Other Cash-Based Awards” means Awards
granted pursuant to Section 11(b) or Section 12.

(v)                                 “Parent” means any “parent corporation” of
the Company, as such term is defined in Section 424(e) of the Code or any
successor provision.  The term shall include any Parent which becomes such after
adoption of the Plan.

(w)                               “Participant” means an employee of the Company
or an Affiliate who is selected by the Committee to participate in the Plan; a
Director of the Company who receives Director Options or other Awards under the
Plan; or any consultant, agent, advisor or independent contractor who is
selected by the Committee to participate in the Plan and who renders bona fide
services to the Company or an Affiliate that (i) are not in connection with the
offer and sale of the Company’s securities in a capital-raising transaction and
(ii) do not directly or indirectly promote or maintain a market for the
Company’s securities.  Except where the context otherwise requires, references
in this Plan to “employment” and related terms shall apply to services in any
such capacity.

(x)                                   “Performance-Based Awards” means Options,
Awards of Restricted Stock, Other Stock-Based Awards and Other Cash-Based Awards
granted pursuant to Section 12.

(y)                                 “Plan” means this Vital Images, Inc. 2006
Long-Term Incentive Plan, as amended or supplemented from time to time.

(z)                                   “Qualified Option” means a stock option
granted pursuant to Section 6 that is intended to qualify as an incentive stock
option under Section 422 of the Code.

(aa)                            “Restricted Stock” means any shares of Common
Stock granted under Section 10.

(bb)                          “Stock Appreciation Right” means a stock
appreciation right granted pursuant to Section 9.

(cc)                            “Subsidiary” means any “subsidiary corporation”
of the Company, as such term is defined in Section 424(f) of the Code.  The term
shall include any Subsidiary which becomes such after adoption of the Plan.

3.                                      Shares Subject to the Plan

(a)                                  Number of Shares.  The total number of
shares of Common Stock which may be issued under the Plan is 900,000 shares. 
The full number of shares of Common Stock available under the Plan may be used
for any Option or other type of Award.  The aggregate number of shares of Common
Stock available under the Plan shall be subject to adjustment upon the
occurrence of any of the events and in the manner set forth in Section 13.  Any
shares of Common Stock subject to Awards, other than Awards of Restricted Stock,
shall be counted against the numerical limits of this Section 3(a) as one share
of Common Stock for every share of Common Stock subject to such Award.  However,
any share of Common

3


--------------------------------------------------------------------------------


Stock subject to an Award of Restricted Stock shall be counted against the
numerical limits of this Section 3(a) as two shares of Common Stock for every
one share of Common Stock subject to the Award of Restricted Stock.  To the
extent that a share of Common Stock that was subject to an Award of Restricted
Stock that counted as two shares of Common Stock against the numerical limits of
this Section 3(a) pursuant to the preceding sentence is recycled back into the
Plan under Section 3(b), the Plan shall be credited with two shares of Common
Stock.

(b)                                 Treatment of Reacquired and Other Shares. 
If all or any portion of an Option or Stock Appreciation Right expires or is
terminated, surrendered or cancelled without having been fully exercised, if all
or any portion of an Award of Restricted Stock is forfeited to or repurchased by
the Company, or if any other grant of an Award results in any shares of Common
Stock not being issued or being forfeited to or repurchased by the Company, the
unpurchased, forfeited, repurchased or reacquired shares of Common Stock covered
by such Award shall again be available for the grant of Awards under the Plan. 
With respect to Stock Appreciation Rights, when a stock-settled Stock
Appreciation Right is exercised, the shares of Common Stock subject to the Stock
Appreciation Right grant agreement shall be counted against the numerical limits
of Section 3(a) above as one share for every share subject thereto, regardless
of the number of shares of Common Stock used to settle the Stock Appreciation
Right upon exercise.  Shares of Common Stock that have actually been issued
under the Plan under any Award shall not be returned to the Plan and shall not
become available for future distribution under the Plan; provided, however, that
if shares of Common Stock subject to an Award of Restricted Stock or any other
Award are repurchased by the Company at their original purchase price or are
forfeited to the Company, such shares shall become available for future grant
under the Plan.  Shares of Common Stock used to pay the exercise price of an
Option shall not become available for future grant or sale under the Plan. 
Shares used to satisfy tax withholding obligations shall not become available
for future grant or sale under the Plan.  To the extent an Award under the Plan
is paid out in cash rather than shares of Common Stock, such cash payment shall
not reduce the number of Shares available for issuance under the Plan.  Any
payout of dividends or dividend equivalents with respect to an Award, because
they are payable only in cash, shall not reduce the number of shares of Common
Stock available under Section 3(a) for issuance under the Plan, and any
forfeiture of dividend or dividend equivalents shall not increase the number of
shares available under Section 3(a) for issuance under the Plan.  No fractional
shares of Common Stock will be issued under the Plan, but instead any fractional
Share will be rounded downward to the next lowest whole Share.

4.                                      Administration

(a)                                  Delegation of Authority.  The Plan shall be
administered by the Committee.  The Committee shall consist of the Board, unless
the Board appoints a Committee consisting of at least three but fewer than all
the members of the Board.  If the Committee does not consist of the entire
Board, the Committee’s members shall serve at the pleasure of the Board, which
may from time to time appoint members

4


--------------------------------------------------------------------------------


in substitution for members previously appointed and fill vacancies, however
caused, in the Committee.  The Committee may select one of its members as its
Chairperson and shall hold its meetings at such times and places as it may
determine.  A majority of the Committee’s members shall constitute a quorum. 
All determinations of the Committee made at a meeting in which a quorum is
present shall be made by a majority of its members present at the meeting.  Any
decision or determination of the Committee reduced to writing and signed by a
majority of the members shall be fully as effective as if it had been made by a
majority vote at a meeting duly called and held.

(b)                                 Authority of Committee.  The Committee shall
have exclusive power to make Awards and to determine when and to whom Awards
shall be granted, and the form, amount and other terms and conditions of each
Award, subject to the provisions of this Plan and any applicable law or
regulation.  The Committee may determine whether, to what extent and under what
circumstances Awards may be settled, paid or exercised in cash, shares of Common
Stock or other Awards or other property, or cancelled, forfeited or suspended. 
The Committee shall have the authority to interpret this Plan and any Award or
agreement made under this Plan, to establish, amend, waive and rescind any rules
and regulations relating to the administration of this Plan, to determine the
terms and provisions of any agreements entered into hereunder (not inconsistent
with this Plan), and to make all other determinations necessary or advisable for
the administration of this Plan.  The Committee may correct any defect, supply
any omission or reconcile any inconsistency in this Plan or in any Award or
agreement in the manner and to the extent it shall deem desirable.  The
determinations of the Committee in the administration of this Plan, as described
herein, shall be final, binding and conclusive.

(c)                                  Indemnification.  To the full extent
permitted by law, each member and former member of the Committee and each person
to whom the Committee delegates or has delegated authority under this Plan shall
be entitled to indemnification by the Company against and from any loss,
liability, judgment, damages, cost and reasonable expense incurred by such
member, former member or other person by reason of any action taken, failure to
act or determination made in good faith under or with respect to this Plan.

(d)                                 Tax Withholding.  The Committee shall have
the right to require payment by a Participant of any amount it may determine to
be necessary to withhold for federal, state, local, non-U.S. income, payroll or
other taxes (collectively, the “Taxes”) as a result of the exercise, grant or
vesting of an Award.  The Participant may pay a portion or all of such Taxes by
delivering shares of Common Stock to the Company or having the Company withhold
shares of Common Stock, including shares of Restricted Stock, with a Fair Market
Value or cash equal to the amount of such Taxes that would have otherwise been
payable by the Participant.  If a Participant does not notify the Company before
the date of exercise, grant or vesting of an Award that will result in Taxes
being due from the Participant as to how the Participant intends to pay such
Taxes, the Company may, in its sole discretion, (i) withhold shares of Common
Stock subject to the Award with a Fair Market Value sufficient to pay such Taxes
and/or (ii) require

5


--------------------------------------------------------------------------------


the payment by the Participant of such Taxes in cash before delivering to the
Participant the shares of Common Stock subject to the Award.

(e)                                  Deferral.  In the discretion of the
Committee, in accordance with any procedures established by the Committee and
consistent with the provisions of Section 162(m) of the Code when applied to
Participants who may be “covered employees” thereunder, a Participant may be
permitted to defer the issuance of shares of Common Stock or cash deliverable
upon the exercise of an Option or Stock Appreciation Right, vesting of
Restricted Stock, or satisfaction of Other Stock-Based Awards or Other
Cash-Based Awards, for a specified period or until a specified date, but not
beyond the expiration of the term of such Option, Stock Appreciation Right,
Restricted Stock grant, or other Award.

(f)                                    Dividends or Dividend Equivalents.  If
the Committee so determines, any Award granted under the Plan may be credited
with dividends or dividend equivalents paid with respect to any underlying
shares of Common Stock.  The Committee may apply any restrictions to the
dividends or dividend equivalents that the Committee deems appropriate and may
determine the form of payment, including cash, shares of Common Stock,
Restricted Stock or otherwise.

5.                                      Term of Plan

This Plan shall commence on March 9, 2006 (the “Effective Date”) and shall
terminate on March 9, 2016 or at such earlier date as the Board of Directors
shall determine.  The termination of this Plan shall not affect any Awards then
outstanding under the Plan.  No Award may be granted under the Plan after March
9, 2016.

6.                                      Terms and Conditions of Qualified
Options

Options granted under the Plan may be Qualified Options.  When the Committee
approves a grant of a Qualified Option to a Participant, it shall prepare or
cause to be prepared an option agreement (“Qualified Option Agreement”) setting
forth the terms of the Qualified Option, and such Qualified Option Agreement
shall be signed on behalf of the Company and by the Participant.  Qualified
Options granted under this Plan shall be subject to the foregoing and to the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:

(a)                                  Number of Shares and Exercise Price.  The
Qualified Option Agreement shall state the total number of shares of Common
Stock subject to the Qualified Option it evidences, the Exercise Price per share
of Common Stock, and the other terms of the Qualified Option.  The Exercise
Price of any Qualified Option shall be equal to or greater than Fair Market
Value.  The number of shares of Common Stock subject to the Qualified Option and
the Exercise Price shall be adjustable as provided in Section 12(a) of this
Plan.  Qualified Option Agreements may be electronically delivered by the
Company to the Participant under this provision.

(b)                                 Exercisability; Term.  Qualified Options
granted under the Plan shall be exercisable at such time(s) and upon such terms
and conditions as may be determined by the Committee.  However, subject to
Section 6(n), a Qualified Option shall not be exercisable more than five (5)
years after the date it is granted. 

6


--------------------------------------------------------------------------------


The period during which a Qualified Option may be exercised once it is granted
may not be reduced, except as provided in Sections 6(e), (f) and (g) of this
Plan.

(c)                                  Exercise of Qualified Options.  Except as
otherwise provided in the applicable Qualified Option Agreement, a Qualified
Option may be exercised for all, or from time to time any part, of the shares of
Common Stock for which it is then exercisable.  For purposes of this Section 6,
the exercise date of a Qualified Option shall be the date a written or
electronic notice of exercise and full payment of the purchase price are
received by the Company in accordance with this Section 6(c) and Section 6(d)
below.  The purchase price for the shares of Common Stock as to which a
Qualified Option is exercised shall be paid to the Company in cash or its
equivalent, such as by check or wire transfer, or, if provided in the Qualified
Option Agreement or with the consent of the Committee:  (i) in shares of Common
Stock having a Fair Market Value equal to the aggregate Exercise Price of the
shares of Common Stock being purchased and satisfying such other requirements as
may be imposed by the Committee; provided, that such shares were then purchased
on the open market or have been held by the Participant for at least six months
(or such other period as established from time to time by the Committee in order
to avoid adverse accounting treatment under generally accepted accounting
principles); (ii) partly in cash and partly in such shares; or (iii) if there is
a public market for the shares of Common Stock at such time, through the
delivery of irrevocable instructions to a broker to sell shares of Common Stock
obtained upon the exercise of the Qualified Option and to deliver promptly to
the Company an amount out of the proceeds of such sale equal to the aggregate
Exercise Price for the shares being purchased.

(d)                                 Manner of Exercise of Qualified Options.  A
Qualified Option shall be exercised only by the Participant (i) delivering a
completed and signed written or electronic notice of exercise to the Company in
the form prescribed by the Company specifying the number of shares of Common
Stock as to which the Qualified Option is being exercised; (ii) delivering the
original Qualified Option Agreement to the Company; and (iii) paying to the
Company the full amount of the Exercise Price for the number of shares of Common
Stock with respect to which the Qualified Option is being exercised as provided
in Section 6(c) above.  When shares of Common Stock are issued to the
Participant upon the exercise of that Participant’s Qualified Option, the fact
of such issuance shall be noted on the Qualified Option Agreement by the Company
before the Qualified Option Agreement is returned to the Participant.  When all
shares of Common Stock covered by the Qualified Option Agreement have been
issued by the Company to the Participant or when the Qualified Option expires,
the Participant shall deliver the Qualified Option Agreement to the Company,
which shall cancel it.  After the receipt by the Company of the written or
electronic notice of exercise and payment in full of the Exercise Price in
accordance with Sections 6(c) and 6(d), the Company shall deliver or cause to be
delivered to the Participant exercising the Qualified Option stock certificates
evidencing the number of shares with respect to which the Qualified Option has
been exercised, issued in the Participant’s name; provided, however, that such
delivery shall be deemed effective for all purposes when the Company or its
stock transfer agent (if any) has deposited such stock certificates in the
United States mail, postage prepaid,

7


--------------------------------------------------------------------------------


addressed to the Participant at the address specified in the written or
electronic notice of exercise.  Qualified Option Agreements may be
electronically delivered by the Participant to the Company under this provision.

(e)                                  Termination of Employment or Service.  If a
Participant who holds a Qualified Option shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death or Disability, unless the applicable Qualified Option Agreement provides
otherwise, such Qualified Option shall immediately and automatically terminate
and be forfeited, whether or not exercisable, and neither such Participant nor
any of the Participant’s heirs, personal representatives, successors or assigns
shall have any rights with respect to such Qualified Option; provided, however,
that if such termination is due to any reason other than termination by the
Company or any Affiliate for Cause, all outstanding Qualified Options then held
by such Participant will remain exercisable to the extent they were exercisable
as of such termination for a period of three (3) months after such termination
(but in no event after the expiration date of any such Qualified Option). 
Unless the applicable Qualified Option Agreement provides otherwise, if an
independent contractor or other non-employment relationship between the
Participant and the Company or an Affiliate is terminated due to the
commencement of an employment relationship with the Company or an Affiliate, or
if an employment relationship between the Participant and the Company or an
Affiliate is terminated due to the commencement of an independent contractor or
other non-employment relationship with the Company or an Affiliate, such change
in status shall be a termination of employment or service under this
Section 6(e).

(f)                                    Death or Disability of Participant. 
Unless otherwise provided in the applicable Qualified Option Agreement, if a
Participant who is a natural person shall cease to be employed by or performing
services for the Company or any Affiliate as a result of the Participant’s death
or Disability, any Qualified Option held by such Participant will become
immediately exercisable in full and will remain exercisable for a period of one
(1) year after the date of termination, but in no case later than the expiration
date of such Qualified Option.  Upon the death of a Participant, and Qualified
Option held by such Participant may be exercised pursuant to Sections 6(c) and
(d) of this Plan only by the person or persons to whom the Participant’s rights
under the Qualified Option shall pass by will or the laws of descent and
distribution.

(g)                                 Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 6, upon a Participant’s
termination of employment or other service with the Company and all Affiliates,
the Committee may, in its sole discretion (which may be exercised at any time on
or after the date of grant, including following such termination), cause
Qualified Options (or any part thereof) then held by such Participant to become
or continue to become exercisable and/or remain exercisable following such
termination of employment or service, in each case in the manner determined by
the Committee; provided, however, that no Qualified Option may remain
exercisable beyond its expiration date.

(h)                                 Breach of Confidentiality or Non-compete
Agreements.  Notwithstanding anything in the Plan to the contrary, if a
Participant materially breaches the terms of any

8


--------------------------------------------------------------------------------


confidentiality or non-compete agreement entered into with the Company or any
Affiliate, whether such breach occurs before or after termination of such
Participant’s employment or other service with the Company or any Affiliate, the
Committee, in its sole discretion, may immediately terminate all rights of the
Participant under the Plan and any agreements evidencing a Qualified Option then
held by the Participant without notice of any kind.

(i)                                     Date of Termination of Employment or
Other Service.  Unless the Committee otherwise determines in its sole
discretion, a Participant’s employment or other service will, for purposes of
the Plan, be deemed to have terminated on the date recorded on the personnel or
other records of the Company or the Affiliate for which the Participant provides
employment or other service, as determined by the Committee in its sole
discretion based upon such records.

(j)                                     No Obligation to Exercise Qualified
Option.  The grant of a Qualified Option under the Plan shall impose no
obligation on the Participant to exercise such Qualified Option.

(k)                                  Eligible Recipients.  Qualified Options may
be granted only to persons who are employees of the Company or an Affiliate.

(l)                                     Exercise Price.  Subject to the
provisions of Section 6(n), the exercise price of shares of Common Stock that
are subject to a Qualified Option shall not be less than 100% of the Fair Market
Value of such shares at the time the Qualified Option is granted, as determined
in good faith by the Committee.

(m)                               Limit on Exercisability.  The aggregate Fair
Market Value (determined at the time the Qualified Option is granted) of the
shares of Common Stock with respect to which Qualified Options are exercisable
by the Participant for the first time during any calendar year, under this Plan
or any other plan of the Company or any Affiliate, shall not exceed $100,000. 
To the extent a Qualified Option exceeds this $100,000 limit, the portion of the
Qualified Option in excess of such limit shall be deemed a Non-Qualified Option.

(n)                                 Restrictions for Certain Shareholders.  The
purchase price of shares of Common Stock that are subject to a Qualified Option
granted to an employee of the Company or any Affiliate who, at the time such
Qualified Option is granted, owns 10% or more of the total combined voting power
of all classes of stock of the Company or of any Affiliate, shall not be less
than 110% of the Fair Market Value of such shares on the date such Qualified
Option is granted, and such Qualified Option may not be exercisable more than
five (5) years after the date on which it is granted.  For the purposes of this
subparagraph, the rules of Section 424(d) of the Code shall apply in determining
the stock ownership of any employee of the Company or any Affiliate.

(o)                                 Limits on Transferability and Exercise of
Qualified Options.  In addition to any other restriction or limitations on
transfer set forth in this Plan or in the applicable Qualified Option Agreement,
Qualified Options shall not be transferable except by will or the laws of
descent and distribution, and Qualified Options shall be exercisable during a
Participant’s lifetime only by such Participant.

9


--------------------------------------------------------------------------------


(p)                                 Effect of Not Meeting Qualified Option
Requirements.  Subject to the discretion of the Committee to provide otherwise,
if the terms of a Qualified Option do not meet any requirements of this Plan or
the Code necessary to be treated as a Qualified Option under the Code, such
Qualified Option shall not terminate but shall be a Non-Qualified Option granted
under this Plan.

7.                                      Terms and Conditions of Non-Qualified
Options

Options granted under the Plan may be Non-Qualified Options.  When the Committee
approves a grant of a Non-Qualified Option to a Participant, it shall prepare or
cause to be prepared an option agreement (“Non-Qualified Option Agreement”)
setting forth the terms of the Non-Qualified Option, and such Non-Qualified
Option Agreement shall be signed on behalf of the Company and by the
Participant.  Non-Qualified Options granted under this Plan shall be subject to
the foregoing and to the following terms and conditions and to such other terms
and conditions, not inconsistent therewith, as the Committee shall determine;
provided, however, that Non-Qualified Options that are Director Options shall be
governed by the provisions of Section 8 to the extent that they are inconsistent
with the provisions of this Section 7.

(a)                                  Number of Shares and Exercise Price.  The
Non-Qualified Option Agreement shall state the total number of shares of Common
Stock subject to the Non-Qualified Option it evidences, the Exercise Price per
share of Common Stock, and the other terms of the Non-Qualified Option.  The
Exercise Price of any Non-Qualified Option shall be equal to or greater than
Fair Market Value.  The number of shares of Common Stock subject to the
Non-Qualified Option and the Exercise Price shall be adjustable as provided in
Section 13(a) of this Plan.  Non-Qualified Option Agreements may be
electronically delivered by the Company to a Participant under this provision.

(b)                                 Exercisability; Term.  Non-Qualified Options
granted under the Plan shall be exercisable at such time(s) and upon such terms
and conditions as may be determined by the Committee, but in no event shall a
Non-Qualified Option be exercisable more than eight (8) years after the date it
is granted, except as the Committee may determine under Section 13(e) of the
Plan.  The period during which a Non-Qualified Option may be exercised once it
is granted may not be reduced, except as provided in Sections 7(e), (f) and (g)
of this Plan.

(c)                                  Exercise of Non-Qualified Options.  Except
as otherwise provided in the applicable Non-Qualified Option Agreement, a
Non-Qualified Option may be exercised for all, or from time to time any part, of
the shares of Common Stock for which it is then exercisable.  For purposes of
this Section 7, the exercise date of a Non-Qualified Option shall be the date a
written or electronic notice of exercise and full payment of the purchase price
are received by the Company in accordance with this Section 7(c) and Section
7(d) below.  The purchase price for the shares of Common Stock as to which a
Non-Qualified Option is exercised shall be paid to the Company in cash or its
equivalent, such as by check or wire transfer or, if provided in the
Non-Qualified Option Agreement or with the consent of the Committee:  (i) in
shares of Common Stock having a Fair Market Value equal to the aggregate
Exercise Price of the shares of Common Stock being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
shares were then purchased on the open market or

10


--------------------------------------------------------------------------------


have been held by the Participant for at least six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment under generally accepted accounting principles); (ii)
partly in cash and partly in such shares; or (iii) if there is a public market
for the shares of Common Stock at such time, through the delivery of irrevocable
instructions to a broker to sell shares of Common Stock obtained upon the
exercise of the Non-Qualified Option and to deliver promptly to the Company an
amount out of the proceeds of such sale equal to the aggregate Exercise Price
for the shares being purchased.

(d)                                 Manner of Exercise of Non-Qualified
Options.  A Non-Qualified Option shall be exercised only by the Participant (i)
delivering a completed and signed written or electronic notice of exercise to
the Company in the form prescribed by the Company specifying the number of
shares of Common Stock as to which the Non-Qualified Option is being exercised;
(ii) delivering the original Non-Qualified Option Agreement to the Company; and
(iii) paying to the Company the full amount of the Exercise Price for the number
of shares of Common Stock with respect to which the Non-Qualified Option is
being exercised as provided in Section 7(c) above.  When shares of Common Stock
are issued to the Participant upon the exercise of that Participant’s
Non-Qualified Option, the fact of such issuance shall be noted on the
Non-Qualified Option Agreement by the Company before the Non-Qualified Option
Agreement is returned to the Participant.  When all shares of Common Stock
covered by the Non-Qualified Option Agreement have been issued by the Company to
the Participant or when the Non-Qualified Option expires, the Participant shall
deliver the Non-Qualified Option Agreement to the Company, which shall cancel
it.  After the receipt by the Company of the written or electronic notice of
exercise and payment in full of the Exercise Price in accordance with Sections
7(c) and 7(d), the Company shall deliver or cause to be delivered to the
Participant exercising the Non-Qualified Option stock certificates evidencing
the number of shares with respect to which the Non-Qualified Option has been
exercised, issued in the Participant’s name; provided, however, that such
delivery shall be deemed effective for all purposes when the Company or its
stock transfer agent (if any) has deposited such stock certificates in the
United States mail, postage prepaid, addressed to the Participant at the address
specified in the written or electronic notice of exercise.  Non-Qualified Option
Agreements may be electronically delivered by the Participant to the Company
under this provision.

(e)                                  Termination of Employment or Service.  If a
Participant who holds a Non-Qualified Option shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death or Disability, unless the applicable Non-Qualified Option Agreement
provides otherwise, such Non-Qualified Option shall immediately and
automatically terminate and be forfeited, whether or not exercisable, and
neither such Participant nor any of the Participant’s heirs, personal
representatives, successors or assigns shall have any rights with respect to
such Non-Qualified Option; provided, however, that if such termination is due to
any reason other than termination by the Company or any Affiliate for Cause, all
outstanding Non-Qualified Options then held by such Participant will remain
exercisable to the extent they were exercisable as of such

11


--------------------------------------------------------------------------------


termination for a period of three (3) months after such termination (but in no
event after the expiration date of any such Non-Qualified Option).  Unless the
applicable Qualified Option Agreement provides otherwise, if an independent
contractor or other non-employment relationship between the Participant and the
Company or an Affiliate is terminated due to the commencement of an employment
relationship with the Company or an Affiliate, or if an employment relationship
between the Participant and the Company or an Affiliate is terminated due to the
commencement of an independent contractor or other non-employment relationship
with the Company or an Affiliate, such change in status shall be a termination
of employment or service under this Section 7(e).

(f)                                    Death or Disability of Participant. 
Unless otherwise provided in the applicable Non-Qualified Option Agreement, if a
Participant who is a natural person shall cease to be employed by or performing
services for the Company or any Affiliate as a result of the Participant’s death
or Disability, any Non-Qualified Option held by such Participant will become
immediately exercisable in full and will remain exercisable for a period of
one (1) year after the date of termination, but in no case later than the
expiration date of such Non-Qualified Option.  Upon the death of a Participant,
any Non-Qualified Option held by such Participant may be exercised pursuant to
Sections 7(c) and (d) of this Plan only by the person or persons to whom the
Participant’s rights under the Non-Qualified Option shall pass by will or the
laws of descent and distribution.

(g)                                 Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 7, upon a Participant’s
termination of employment or other service with the Company and all Affiliates,
the Committee may, in its sole discretion (which may be exercised at any time on
or after the date of grant, including following such termination), cause
Non-Qualified Options (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service, in each case in the manner determined
by the Committee; provided, however, that no Non-Qualified Option may remain
exercisable beyond its expiration date.

(h)                                 Breach of Confidentiality or Non-compete
Agreements.  Notwithstanding anything in the Plan to the contrary, if a
Participant materially breaches the terms of any confidentiality or non-compete
agreement entered into with the Company or any Affiliate, whether such breach
occurs before or after termination of such Participant’s employment or other
service with the Company or any Affiliate, the Committee, in its sole
discretion, may immediately terminate all rights of the Participant under the
Plan and any agreements evidencing a Non-Qualified Option then held by the
Participant without notice of any kind.

(i)                                     Date of Termination of Employment or
Other Service.  A Participant’s employment or other service will, for purposes
of the Plan, be deemed to have terminated as provided in Section 6(i) of the
Plan.

(j)                                     No Obligation to Exercise Non-Qualified
Option.  The grant of a Non-Qualified Option under the Plan shall impose no
obligation on the Participant to exercise such Non-Qualified Option.

12


--------------------------------------------------------------------------------


8.                                      Automatic Grants of Director Options to
Non-employee Directors

(a)                                  Automatic Grants of Director Options. 
Under the Plan, each Non-employee Director shall automatically be granted
Director Options to purchase shares of Common Stock as follows:

(i)                                     Initial Grants of Director Options. 
Each person who is first elected or appointed to serve as a Non-employee
Director after the termination date of the Vital Images, Inc. 1997 Director
Stock Option Plan (the “Director Plan”), and who did not serve as an employee
Director immediately before serving as a Non-employee Director, shall
automatically be granted a Director Option on the date of his or her initial
election or appointment to the Company’s Board of Directors to purchase a number
of shares of Common Stock equal to 9,000 multiplied by a fraction, the numerator
of which is the expected number of months until the next annual meeting of the
Company’s shareholders and the denominator of which is twelve.

(ii)                                  Additional Grants of Director Options.  On
the day after the date of each annual meeting of shareholders of the Company,
beginning with the annual meeting of shareholders to be held in 2008, each
Non-employee Director will automatically be granted an additional Director
Option to purchase 9,000 shares of Common Stock, but only if such person is a
Non-employee Director on such date; provided, however, that only in 2008, any
Non-employee Director who has been serving as such since the Effective Date and
who received a Director Option to purchase at least 18,000 shares of Common
Stock during the period from December 1, 2006 through February 28, 2007 shall
automatically be granted a Director Option on the day after the date of the
annual meeting of shareholders held in 2008 to purchase 5,000 shares of Common
Stock.

(iii)                               Vesting, Exercisability and Expiration.  All
Director Options granted under Section 8(a) shall vest and become exercisable as
to all of the shares of Common Stock subject to such Director Options one year
after the date of grant of such Director Option.  All Director Options granted
under this Section 8(a) shall expire five (5) years after the date of grant.

(iv)                              Exercise Price.  The exercise price of
Director Options granted under this Section 8 shall be equal to 100% of the Fair
Market Value of one share of Common Stock on the date of grant of the Director
Option.

(v)                                 Effect of Limited Number of Shares Under
Plan.  Notwithstanding the provisions of this Section 8(a), if an automatic
grant of a Director Option under this Section 8(a) would cause the number of
shares subject to outstanding Options and other Awards granted under this Plan
plus shares of Common Stock previously purchased upon exercise of Options and
other Awards to exceed the number of shares set forth in Section 3, then each
such automatic grant shall be for that number of shares determined by dividing
the total number of shares of Common Stock remaining available for grant under
Section 3 of this Plan by the number of Directors on an automatic grant date. 
Any further grants shall then be deferred until

13


--------------------------------------------------------------------------------


such time, if any, as additional shares of Common Stock become available for
grant under the Plan through action of the shareholders to increase the number
of shares which may be issued under the Plan or through cancellation or
expiration of Options and other Awards previously granted under this Plan.

(b)                                 Discretionary Grants.  In addition to the
Director Options granted pursuant to Section 8(a), a Director may be granted one
or more Options or other Awards under the Plan, and such Options or other Awards
will be subject to such terms and conditions, consistent with the other
provisions of the Plan, as may be determined by the Committee in its sole
discretion; provided, however, that any Director Option shall be subject to the
following conditions:

(i)                                     Exercise Price.  The per share price to
be paid by a Director upon exercise of a Director Option granted pursuant to
this Section 8(b) will be determined by the Committee in its discretion at the
time of the grant of the Director Option; provided, however, that such price
shall not be less than 100% of the Fair Market Value of one share of Common
Stock on the date of grant.

(ii)                                  Exercisability and Duration.  A Director
Option granted pursuant to this Section 8(b) will become exercisable at such
times and in such installments as may be determined by the Committee in its sole
discretion at the time of grant; provided, however, that no Director Option
shall be exercisable after five (5) years from its date of grant.

(c)                                  Director Option Agreements.  When a
Director Option is automatically granted under Section 8(a), or when the
Committee approves a grant of a Director Option, the Committee shall prepare or
cause to be prepared an option agreement (“Director Option Agreement”) setting
forth the terms of the Director Option, and such Director Option Agreement shall
be signed on behalf of the Company and by the Participant.

(d)                                 Exercise of Director Options.  Except as
otherwise provided in the applicable Director Option Agreement, a Director
Option may be exercised for all, or from time to time any part, of the shares of
Common Stock for which it is then exercisable.  For purposes of this Section 8,
the exercise date of a Director Option shall be the date a written or electronic
notice of exercise and full payment of the purchase price are received by the
Company in accordance with this Section 8(d) and Section 8(e) below.  The
purchase price for the shares of Common Stock as to which a Director Option is
exercised shall be paid to the Company in cash or its equivalent, such as by
check or wire transfer or, if provided in the Director Option Agreement or with
the consent of the Committee:  (i) in shares of Common Stock having a Fair
Market Value equal to the aggregate Exercise Price of the shares of Common Stock
being purchased and satisfying such other requirements as may be imposed by the
Committee; provided, that such shares were then purchased on the open market or
have been held by the Participant for at least six months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment under generally accepted accounting principles); (ii)
partly in cash and partly in such shares; or (iii) if there is a public market
for the

14


--------------------------------------------------------------------------------


shares of Common Stock at such time, through the delivery of irrevocable
instructions to a broker to sell shares of Common Stock obtained upon the
exercise of the Director Option and to deliver promptly to the Company an amount
out of the proceeds of such sale equal to the aggregate Exercise Price for the
shares being purchased.

(e)                                  Manner of Exercise of Director Options.  A
Director Option shall be exercised only by the Participant (i) delivering a
completed and signed written or electronic notice of exercise to the Company in
the form prescribed by the Company specifying the number of shares of Common
Stock as to which the Director Option is being exercised; (ii) delivering the
original Director Option Agreement to the Company; and (iii) paying to the
Company the full amount of the Exercise Price for the number of shares of Common
Stock with respect to which the Director Option is being exercised as provided
in Section 8(d) above.  When shares of Common Stock are issued to the
Participant upon the exercise of that Participant’s Director Option, the fact of
such issuance shall be noted on the Director Option Agreement by the Company
before the Director Option Agreement is returned to the Participant.  When all
shares of Common Stock covered by the Director Option Agreement have been issued
by the Company to the Participant or when the Director Option expires, the
Participant shall deliver the Director Option Agreement to the Company, which
shall cancel it.  After the receipt by the Company of the written or electronic
notice of exercise and payment in full of the Exercise Price in accordance with
Sections 8(d) and 8(e), the Company shall deliver or cause to be delivered to
the Participant exercising the Director Option stock certificates evidencing the
number of shares with respect to which the Director Option has been exercised,
issued in the Participant’s name; provided, however, that such delivery shall be
deemed effective for all purposes when the Company or its stock transfer agent
(if any) has deposited such stock certificates in the United States mail,
postage prepaid, addressed to the Participant at the address specified in the
written or electronic notice of exercise.  Director Option Agreements may be
electronically delivered by the Participant to the Company under this provision.

(f)                                    Termination of Status as a Director. 
Subject to the provisions of Sections 8(g) and 8(h), if a Director ceases to
serve as a Director, he or she may, but only within three (3) months after the
date he or she ceases to be a Director of the Company, exercise his or her
Director Option to the extent that he or she was entitled to exercise it at the
date of such termination.  Any portion of a Director Option that is not
exercisable on the date a Director ceases to be a Director of the Company, and
any portion of a Director Option which the Director was entitled to exercise
that is not exercised within the time specified herein, shall immediately and
automatically terminate and be forfeited, and neither such Director nor any of
the Director’s heirs, personal representatives, successors or assigns shall have
any rights with respect to such Director Option.

(g)                                 Disability of Director.  Notwithstanding the
provisions of Section 8(f) above, if a Director is unable to continue his or her
service as a Director with the Company as a result of his or her Disability, he
or she may, but only within one (1) year after the date of termination of such
service, exercise his or her Director Option to

15


--------------------------------------------------------------------------------


the extent he or she was entitled to exercise it at the date of such
termination.  Any portion of a Director Option that is not exercisable on the
date a Director ceases to be a Director of the Company, and any portion of a
Director Option which the Director was entitled to exercise that is not
exercised within the time specified herein, shall immediately and automatically
terminate and be forfeited, and neither such Director nor any of the Director’s
heirs, personal representatives, successors or assigns shall have any rights
with respect to such Director Option.

(h)                                 Death of Director.  Upon the death of a
Director holding a Director Option:

(i)                                     during the term of the Director Option
when such Director was, at the time of his or her death, a Director of the
Company and who shall have been in Continuous Status as a Director since the
date of grant of the Director Option, the Director Option may be exercised, at
any time within one (1) year following the date of death, by the person who
acquired the right to exercise such Director Option by bequest or inheritance,
but only to the extent of the right to exercise that existed at the date of
death;

(ii)                                  within three (3) months after the
termination of Continuous Status as a Director, the Director Option may be
exercised, at any time within three (3) months following the date of death, by
such Director’s estate or by a person who acquired the right to exercise the
Director Option by bequest or inheritance, but only to the extent of the right
to exercise that had accrued at the date of termination of Continuous Status as
a Director; and

(iii)                               any portion of a Director Option that is not
exercisable on the date of a Director’s death, and any portion of a Director
Option which the Director was entitled to exercise that is not exercised within
the time specified in Section 8(h)(i) or Section 8(h)(ii), shall immediately and
automatically terminate and be forfeited, and neither such Director nor any of
the Director’s heirs, personal representatives, successors or assigns shall have
any rights with respect to such Director Option.

16


--------------------------------------------------------------------------------


9.                                      Terms and Conditions of Stock
Appreciation Rights

(a)                                  Grants.  The Committee may grant a Stock
Appreciation Right independent of an Option or in connection with an Option or a
portion thereof.  Any grant of a Stock Appreciation Right under the Plan shall
be evidenced by an Award agreement in such form as the Committee shall from time
to time approve and which shall set forth the terms and conditions of the Stock
Appreciation Right.  The Committee may impose such terms and conditions upon any
Stock Appreciation Right as it deems fit.  A Stock Appreciation Right granted in
connection with an Option or a portion thereof (i) may be granted at the time
the related Option is granted or at any time before the exercise or cancellation
of the related Option, (ii) shall cover the same number of shares of Common
Stock covered by the Option (or such fewer number of shares of Common Stock as
the Committee may determine), and (iii) shall be subject to the same terms and
conditions as such Option except for such additional limitations as are
contemplated by this Section 9 (or such additional limitations as may be
included in the Award agreement evidencing such Stock Appreciation Right).

(b)                                 Terms.  The exercise price per share of
Common Stock of a Stock Appreciation Right shall be an amount determined by the
Committee but in no event shall such amount be less than the Fair Market Value
of a share of Common Stock on the date the Stock Appreciation Right is granted. 
In addition, in the case of a Stock Appreciation Right granted in conjunction
with an Option or a portion thereof, the exercise price shall not be less than
the Exercise Price of the related Option.  Each Stock Appreciation Right granted
independent of an Option shall entitle a Participant upon exercise to an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
share of Common Stock over (B) the exercise price per share, times (ii) the
number of shares of Common Stock covered by the Stock Appreciation Right.  Each
Stock Appreciation Right granted in conjunction with an Option or a portion
thereof shall entitle a Participant to surrender to the Company the unexercised
Option or any portion thereof and to receive from the Company in exchange
therefor an amount equal to (I) the excess of (x) the Fair Market Value on the
exercise date of one share of Common Stock over (y) the Exercise Price per share
of Common Stock, times (II) the number of shares of Common Stock covered by the
Option, or portion thereof, which is surrendered.  Payment shall be made in
shares of Common Stock or in cash, or partly in shares and partly in cash (any
such shares of Common Stock valued at such Fair Market Value), all as set forth
in the Award agreement evidencing such Stock Appreciation Right or as otherwise
determined in the discretion of the Committee.  Stock Appreciation Rights may be
exercised from time to time upon actual receipt by the Company of a written or
electronic notice of exercise stating the number of shares of Common Stock with
respect to which the Stock Appreciation Right is being exercised.  The date a
notice of exercise is received by the Company shall be the exercise date.  No
Stock Appreciation Right shall be exercisable after five (5) years from its date
of grant.

(c)                                  Termination of Employment or Service.  If a
Participant who holds a Stock Appreciation Right shall cease to be employed by
or performing services for the Company or any Affiliate for any reason other
than death or Disability, unless the

17


--------------------------------------------------------------------------------


applicable Award agreement provides otherwise, such Stock Appreciation Right
shall immediately and automatically terminate and be forfeited, whether or not
exercisable, and neither such Participant nor any of the Participant’s heirs,
personal representatives, successors or assigns shall have any rights with
respect to such Stock Appreciation Right; provided, however, that if such
termination is due to any reason other than termination by the Company or any
Affiliate for Cause, all Stock Appreciation Rights then held by such Participant
will remain exercisable to the extent they were exercisable as of such
termination for a period of three (3) months after such termination (but in no
event after the expiration date of any such Stock Appreciation Right).  Unless
the applicable Award agreement provides otherwise, if an independent contractor
or other non-employment relationship between the Participant and the Company or
an Affiliate is terminated due to the commencement of an employment relationship
with the Company or an Affiliate, or if an employment relationship between the
Participant and the Company or an Affiliate is terminated due to the
commencement of an independent contractor or other non-employment relationship
with the Company or an Affiliate, such change in status shall be a termination
of employment or service under this Section 9(c).

(d)                                 Death or Disability of Participant.  Unless
otherwise provided in the applicable Award agreement, if a Participant who is a
natural person shall cease to be employed by or performing services for the
Company or any Affiliate as a result of the Participant’s death or Disability,
any Stock Appreciation Right held by such Participant will become immediately
exercisable in full and will remain exercisable for a period of one (1) year
after the date of termination, but in no case later than the expiration date of
such Stock Appreciation Right.  Upon the death of a Participant, any Stock
Appreciation Right may be exercised pursuant to Section 9(b) of this Plan only
by the person or persons to whom the Participant’s rights under the Stock
Appreciation Right shall pass by will or the laws of descent and distribution.

(e)                                  Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 9, upon a Participant’s
termination of employment or other service with the Company and all Affiliates,
the Committee may, in its sole discretion (which may be exercised at any time on
or after the date of grant, including following such termination), cause Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service, in each case in the manner determined
by the Committee; provided, however, that no Stock Appreciation Right may remain
exercisable beyond its expiration date.

(f)                                    Breach of Confidentiality or Non-compete
Agreements.  Notwithstanding anything in the Plan to the contrary, if a
Participant materially breaches the terms of any confidentiality or non-compete
agreement entered into with the Company or any Affiliate, whether such breach
occurs before or after termination of such Participant’s employment or other
service with the Company or any Affiliate, the Committee, in its sole
discretion, may immediately terminate all rights of the Participant under the
Plan and any agreements evidencing a Stock Appreciation Right then held by the
Participant without notice of any kind.

18


--------------------------------------------------------------------------------


 

(g)                                 Date of Termination of Employment or Other
Service.  A Participant’s employment or other service will, for purposes of the
Plan, be deemed to have terminated as provided in Section 6(i) of the Plan.

(h)                                 No Obligation to Exercise Stock Appreciation
Right.  The grant of a Stock Appreciation Right under the Plan shall impose no
obligation on the Participant to exercise such Stock Appreciation Right.

10.                               Awards of Restricted Stock

(a)                                  Grant.  Awards of Restricted Stock subject
to forfeiture and transfer restrictions may be granted by the Committee under
the Plan.  Any Awards of Restricted Stock shall be evidenced by an Award
agreement in such form as the Committee shall from time to time approve and
which shall set forth the terms and conditions of the Award of Restricted
Stock.  Subject to the provisions of the Plan, the Committee shall determine the
number of shares of Restricted Stock to be granted to each Participant; the
duration of any period during which, and the conditions, if any, under which,
the Restricted Stock may be forfeited to the Company; and the other terms and
conditions of such Awards.  The Committee may determine a period of time during
which the Participant receiving the Award of Restricted Stock must remain in the
continuous employment of the Company in order for the forfeiture and transfer
restrictions to lapse.  If the Committee so determines, the restrictions may
lapse during any such restricted period in installments with respect to
specified portions of the shares of Restricted Stock covered by the Award of
Restricted Stock.  The Committee may also impose performance or other conditions
that will subject the shares subject to the Award of Restricted Stock to
forfeiture and transfer restrictions.  The Committee may, at any time, in its
discretion, waive all or any part of any restrictions applicable to any or all
outstanding Awards of Restricted Stock.

(b)                                 Transfer Restrictions.  Shares of Restricted
Stock may not be sold, assigned, transferred, pledged or otherwise encumbered,
except as provided in the Plan or the applicable Award agreement.  At the time
of the grant of an Award of Restricted Stock, a stock certificate representing
the number of shares of Restricted Stock awarded thereunder shall be registered
in the name of the Participant and held by the Company.  Such stock certificate
may bear a legend describing the conditions of the Restricted Stock Award. 
Unless the Award agreement evidencing an Award of Restricted Stock or the
Committee provides otherwise, the Participant receiving the Award of Restricted
Stock shall have all rights of a shareholder with respect to the shares of
Restricted Stock subject to such Award, including the right to receive any
dividends and the right to vote such shares, subject to the following
restrictions:  (i) the Participant receiving the Award of Restricted Stock shall
not be entitled to delivery of the stock certificate until the expiration of the
restricted period and the fulfillment of any other restrictive conditions set
forth in the applicable Award agreement; (ii) none of the shares of Common Stock
subject to the Award of Restricted Stock may be sold, assigned, transferred,
pledged, hypothecated or otherwise encumbered or disposed of during such
restricted period or until after the fulfillment of any such other restrictive
condition; and (iii) all of the shares of Restricted Stock shall be forfeited
and all rights of the Participant to such shares shall terminate, without

19


--------------------------------------------------------------------------------


any further obligation on the part of the Company, unless the Participant
remains in the continuous employment of the Company for the entire restricted
period.  Any shares of Common Stock, any other securities of the Company and any
other property (except for cash dividends) distributed with respect to the
shares subject to an Award of Restricted Stock shall be subject to the same
restrictions, terms and conditions as such shares.  After the lapse or
termination of the restrictions of an Award of Restricted Stock, or at such
earlier time as otherwise determined by the Committee, a stock certificate
evidencing the shares of Common Stock subject to the Award of Restricted Stock
that bears no legend describing the conditions of an Award of Restricted Stock
shall be delivered to the Participant or his or her beneficiary or estate, as
the case may be.

(c)                                  Dividends.  Dividends or dividend
equivalents paid on any shares of Restricted Stock may be paid directly to the
Participant, withheld by the Company subject to vesting of the Restricted Stock
pursuant to the terms of the applicable Award agreement, or may be reinvested in
additional Awards of Restricted Stock, as determined by the Committee in its
discretion.

(d)                                 Termination of Employment or Service.  If a
Participant who holds a Restricted Stock Award shall cease to be employed by or
performing services for the Company or any Affiliate for any reason other than
death or Disability prior to the vesting of shares of Restricted Stock granted
to such Participant, unless the applicable Award agreement provides otherwise,
such Restricted Stock Award shall immediately and automatically terminate and be
forfeited and neither such Participant nor any of the Participant’s heirs,
personal representatives, successors or assigns shall have any rights with
respect to such unvested Restricted Stock Award.  Unless the applicable Award
agreement provides otherwise, if an independent contractor or other
non-employment relationship between the Participant and the Company or an
Affiliate is terminated due to the commencement of an employment relationship
with the Company or an Affiliate, or if an employment relationship between the
Participant and the Company or an Affiliate is terminated due to the
commencement of an independent contractor or other non-employment relationship
with the Company or an Affiliate, such change in status shall be a termination
of employment or service under this Section 10(d).

(e)                                  Death or Disability of Participant.  Unless
otherwise provided in the applicable Award agreement, if a Participant who is a
natural person shall cease to be employed by or performing services for the
Company or any Affiliate as a result of the Participant’s death or Disability
prior to the vesting of shares subject to the Restricted Stock Award granted to
such Participant, all of such shares shall become fully vested.  Upon the death
of a Participant, the person entitled to any such shares of Restricted Stock
shall be the person or persons to whom the Participant’s rights under the
Restricted Stock Award shall pass by will or the laws of descent and
distribution.

(f)                                    Modification of Rights Upon Termination. 
Notwithstanding the other provisions of this Section 10, upon a Participant’s
termination of employment or other service with the Company and all Affiliates,
the Committee may, in its sole discretion (which may be exercised at any time on
or after the date of grant, including

20


--------------------------------------------------------------------------------


following such termination), cause Restricted Stock Awards (or any part thereof)
then held by such Participant to become or continue to become vested and
following such termination of employment or service, in each case in the manner
determined by the Committee.

(g)                                 Breach of Confidentiality or Non-compete
Agreements.  Notwithstanding anything in the Plan to the contrary, if a
Participant materially breaches the terms of any confidentiality or non-compete
agreement entered into with the Company or any Affiliate, whether such breach
occurs before or after termination of such Participant’s employment or other
service with the Company or any Affiliate, the Committee, in its sole
discretion, may immediately terminate all rights of the Participant under the
Plan and any agreements evidencing a Restricted Stock Award then held by the
Participant without notice of any kind.

(h)                                 Date of Termination of Employment or Other
Service.  A Participant’s employment or other service will, for purposes of the
Plan, be deemed to have terminated as provided in Section 6(i) of the Plan.

(i)                                     Other Provisions.  Each Award agreement
relating to an Award of Restricted Stock authorized under this Section 10 may
contain such other provisions as the Committee shall deem advisable including,
but not limited to, a requirement that shares of Common Stock acquired under an
Award of Restricted Stock be subject to a restriction on the Participant’s
ability to transfer the shares to third parties without the consent of the
Company.

11.                               Other Awards

(a)                                  Other Stock-Based Awards.  The Committee,
in its sole discretion, may grant Awards of shares of Common Stock and Awards
that are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or on the Fair Market Value thereof (“Other Stock-Based
Awards”).  Such Other Stock-Based Awards shall be in such form, and dependent on
such conditions, as the Committee shall determine including, without limitation,
the right to receive, or vest with respect to, one or more shares of Common
Stock (or the equivalent cash value of such shares) upon the completion of a
specified period of service, the occurrence of an event and/or the attainment of
performance objectives.  Other Stock-Based Awards may be granted alone or in
addition to any other Awards granted under the Plan.  Subject to the provisions
of the Plan, the Committee shall determine the number of shares of Common Stock
to be awarded to a Participant under (or otherwise related to) such Other
Stock-Based Awards; whether such Other Stock-Based Awards shall be settled in
cash, shares of Common Stock or a combination of cash and such shares; and all
other terms and conditions of such Awards (including, without limitation, the
vesting provisions thereof and provisions ensuring that all shares so awarded
and issued shall be fully paid and non-assessable).  Any Other Stock-Based
Awards shall be evidenced by an Award agreement in such form as the Committee
shall from time to time approve and which shall set forth the terms and
conditions of the Other Stock-Based Award.  Unless the applicable Award
agreement provides otherwise, if a Participant who holds an Other Stock-Based
Award shall cease to be employed by or performing services for the Company or an
Affiliate for any reason, such Other Stock-Based

21


--------------------------------------------------------------------------------


Award shall be treated by the Committee as though it is either a Non-Qualified
Option or a Restricted Stock Award, as the Committee shall determine in its
discretion.

(b)                                 Other Cash-Based Awards.  In addition to the
Awards described above, and subject to the terms of the Plan, the Committee may
grant such other incentives denominated in cash and payable in cash under the
Plan as the Committee determines to be in the best interests of the Company and
subject to such other terms and conditions as it deems appropriate (“Other
Cash-Based Awards”).  Any Other Cash-Based Awards shall be evidenced by an Award
agreement in such form as the Committee shall from time to time approve and
which shall set forth the terms and conditions of the Other Cash-Based Award. 
Unless the applicable Award agreement provides otherwise, if a Participant who
holds an Other Cash-Based Award shall cease to be employed by or performing
services for the Company or an Affiliate for any reason, such Other Cash-Based
Award shall be treated as though it is a Stock Appreciate Right or otherwise as
the Committee shall determine in its discretion.

12.                               Performance-Based Awards.

(a)                                  Performance-Based Awards.  Notwithstanding
anything to the contrary herein, the Committee may grant performance-based
Options, Awards of Restricted Stock, Other Stock-Based Awards and Other
Cash-Based Awards to Participants (“Performance-Based Awards”).  Any such Awards
granted to Participants who may be “covered employees” under Section 162(m) of
the Code or any successor section thereto shall be consistent with the
provisions thereof.  In such cases, a Participant’s Performance-Based Award
shall be determined based on the attainment of written performance goals
approved by the Committee for a performance period established by the Committee
(i) when the outcome for that performance period is substantially uncertain and
(ii) by the earlier of (A) three (3) months after the commencement of the
performance period to which the performance goal relates or (B) the number of
days which is equal to twenty-five percent (25%) of the relevant performance
period.

(b)                                 Performance Goals.  The performance goals
referred to in Section 12(a) must be objective and shall be based upon one or
more of the following criteria:  (i) consolidated earnings before or after taxes
(including earnings before interest, taxes, depreciation and amortization);
(ii) net income; (iii) operating income; (iv) earnings per share; (v) book value
per share of Common Stock; (vi) return on shareholders’ equity; (vii) expense
management; (viii) return on investment; (ix) improvements in capital structure;
(x) profitability of an identifiable business unit or product; (xi) maintenance
or improvements of profit margins; (xii) stock price; (xiii) market share;
(xiv) revenues or sales; (xv) costs; (xvi) cash flow; (xvii) working capital;
(xviii) return on assets; (xix) asset turnover; (xx) inventory turnover;
(xxi) economic value added (economic profit); and (xxii) total shareholder
return.  The foregoing criteria may relate to the Company, one or more of its
Parents or Subsidiaries or one or more of its divisions or units, or any
combination of the foregoing, and may be applied on an absolute basis and/or be
relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine.  In addition, to the degree
consistent

22


--------------------------------------------------------------------------------


with Section 162(m) of the Code (or any successor section thereto), the
performance goals may be calculated without regard to the negative effect of
unusual or nonrecurring items, extraordinary items, discontinued operations or
cumulative effects of accounting changes.  The Committee shall determine
whether, with respect to a performance period, the applicable performance goals
have been met with respect to a given Participant who may be a covered employee
and, if they have, shall so certify and ascertain the amount of the applicable
Performance-Based Award.  No Performance-Based Awards will be paid for such
performance period until such certification is made by the Committee.  The
amount of the Performance-Based Award actually paid to a given Participant may
be less than the amount determined by the applicable performance goal formula,
at the discretion of the Committee.  The amount of the Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period.

13.                               Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:

(a)                                  Generally.  Upon any change in the
outstanding shares of Common Stock after the Effective Date by reason of any
stock dividend, stock split, reverse stock split, reclassification, combination,
exchange of shares or other similar recapitalization of the Company, there shall
be an appropriate adjustment to (i) the number or kind of shares of Common Stock
or other securities issued or reserved for issuance pursuant to the Plan or
pursuant to outstanding Awards, (ii) the Exercise Price of any Option or the
exercise price of any Stock Appreciation Right, and/or (iii) any other affected
terms of such Awards.  Notwithstanding the foregoing, no fractional shares shall
be issued or paid for.  No adjustment shall be made under this Section 13(a)
upon the issuance by the Company of any warrants, rights or options to acquire
additional Common Stock or of securities convertible into Common Stock unless
such warrants, rights, options or convertible securities are issued to all
shareholders of the Company on a proportionate basis.

(b)                                 Change in Control.  Unless otherwise
provided by the Committee either in the applicable Award agreement at the time
of grant or at any time after the grant of an Award under the Plan (including
pursuant to Section 13(e) before the occurrence of a sale, merger,
consolidation, reorganization, liquidation, dissolution or other “Change in
Control” (as defined below)), in the event of a Change in Control, the following
shall occur immediately as of the effective date of such Change in Control with
respect to any and all Awards outstanding as of the effective date of such
Change in Control:  (i) any and all Awards granted hereunder will be, as nearly
as may reasonably be, automatically converted into the same type of Award to
acquire the kind and amount of shares of stock or other securities or property
(including cash) which the Participant would have owned or have been entitled to
receive as of the effective date of the Change in Control had the Awards been
exercised or realized in full immediately before the effective date of the
Change in Control; (ii) all Options will become immediately exercisable in full
and will remain exercisable for the remainder of their terms,

23


--------------------------------------------------------------------------------


regardless of whether the Participants to whom such Options have been granted
remain in the employ or service of the Company or any Affiliate; (iii) all
outstanding Awards of Restricted Stock will become immediately fully vested
regardless of whether the Participants to whom such Awards have been granted
remain in the employ or service of the Company or any Affiliate; (iv) all other
outstanding Awards will vest and/or continue to vest in the manner determined by
the Committee and set forth in the applicable Award agreement evidencing such
Awards; and (v) appropriate adjustment shall be made in the application of the
provisions of all outstanding Awards with respect to the rights and interests
thereafter of each Participant, to the end that the provisions set forth in each
Award shall thereafter correspondingly be made applicable, as nearly as may
reasonably be, in relation to any shares of stock or other securities or
property (including cash) thereafter deliverable under the Award.

(c)                                  Definition of Change of Control.  For
purposes of this Section 13, “Change in Control” means:

(i)                                     the sale, lease, exchange or other
transfer, directly or indirectly, of all or substantially all of the assets of
the Company (in one transaction or in a series of related transactions) to a
person or entity that is not controlled by the Company;

(ii)                                  the approval by the Company’s shareholders
of any plan or proposal for the liquidation or dissolution of the Company;

(iii)                               a merger or consolidation to which the
Company is a party if the shareholders of the Company immediately prior to the
effective date of such merger or consolidation have, solely on account of
ownership of securities of the Company at such time, “beneficial ownership” (as
defined in Rule 13d-3 under the Exchange Act) immediately following the
effective date of such merger or consolidation of securities of the surviving
company representing (A) more than 50%, but not more than 80%, of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors, unless such
merger or consolidation has been approved in advance by the Incumbent Directors
(as defined in Section 7(d) below), or (B) fifty percent (50%) or less of the
combined voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Incumbent Directors);

(iv)                              any person becomes after the Effective Date of
the Plan the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of (A) twenty percent (20%) or more, but not fifty
percent (50%) or more, of the combined voting power of the Company’s outstanding
securities ordinarily having the right to vote at elections of directors, unless
the transaction resulting in such ownership has been approved in advance by the
Incumbent Directors, or (B) fifty percent (50%) or more of the combined voting
power of the Company’s

24


--------------------------------------------------------------------------------


outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Incumbent Directors);

(v)                                 the Incumbent Directors cease for any reason
to constitute at least a majority of the Board; or

(vi)                              any other change in control of the Company of
a nature that would be required to be reported pursuant to Section 13 or 15(d)
of the Exchange Act, whether or not the Company is then subject to such
reporting requirements.

The provisions of this Section shall similarly apply to successive transactions
of the types described in Sections 13(c)(i) through (vi).

(d)                                 Incumbent Directors.  For purposes of this
Section 13, “Incumbent Directors” of the Company means the individuals who are
members of the Board on the Effective Date of the Plan and any individual who
subsequently becomes a member of the Board whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least a
majority of the Incumbent Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).

(e)                                  Additional Adjustments of Awards.  The
Committee shall have the discretion, exercisable without the consent of any
Participant affected thereby if not prohibited by the applicable Award
Agreement, at any time before a sale, merger, consolidation, reorganization,
liquidation, dissolution or other Change in Control transaction, to take such
further action as it determines to be necessary or advisable with respect to
Awards.  Such authorized action may include (but shall not be limited to)
establishing, amending or waiving the type, terms, conditions or duration of, or
restrictions on, Awards so as to provide for earlier, later, extended or
additional time for exercise; paying cash or other consideration in exchange for
all or part of such Awards; and lifting restrictions and other modifications. 
The Committee may take such actions with respect to all Participants, to certain
categories of Participants or to only individual Participants.  The Committee
may take such action before or after granting Awards to which the action relates
and before or after any public announcement with respect to such sale, merger,
consolidation, reorganization, liquidation, dissolution or Change in Control
that is the reason for such action.  The grant of an Award under the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.

(f)                                    Limitation on Change in Control
Payments.  Notwithstanding anything in this Plan to the contrary, if, with
respect to a Participant, the acceleration of the vesting of an Award as
provided in Section 13(e), the payment of cash in exchange for all or part of an
Award as provided in Section 13(e) or any other adjustment to an Award pursuant
to Section 13(e) (which acceleration, payment or adjustment could be deemed a
“payment” within the meaning of

25


--------------------------------------------------------------------------------


Section 280G(b)(2) of the Code), together with any other “payments” which such
Participant has the right to receive from the Company or any corporation that is
a member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to such Participant pursuant to Section 13(e) of the
Plan will be reduced to the largest amount as will result in no portion of such
“payments” being subject to the excise tax imposed by Section 4999 of the Code;
provided, however, that if a Participant is subject to a separate agreement with
the Company or an Affiliate that expressly addresses the potential application
of Section 280G or Section 4999 of the Code (including, without limitation, that
“payments” under such agreement or otherwise will not be reduced or that the
Participant will have the discretion to determine which “payments” will be
reduced), then the limitations of this Section 13(f) will not apply, and any
“payments” to a Participant pursuant to Section 13(e) of the Plan will be
treated as “payments” arising under such separate agreement.

14.                               Shares Acquired for Investment

Shares of Common Stock acquired by a Participant under this Plan shall be
acquired by the Participant for investment and without intention of resale
unless, in the opinion of counsel to the Company, such shares may be purchased
without any investment representation.  Where an investment representation is
deemed necessary, the Committee may require a written representation to that
effect by the Participant as a condition of a Participant exercising an Option
or otherwise obtaining shares of Common Stock pursuant an Award granted under
this Plan, and the Committee may place an appropriate legend on the stock
certificates evidencing the shares of Common Stock so issued indicating that
such shares have not been registered under federal or state securities laws and
describing the restrictions on transfer.  Each Award shall be subject to the
requirement that if, at any time, the Committee shall determine in its
discretion that the listing, registration or qualification of the shares of
Common Stock subject to the Award upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
body, if necessary or desirable as a condition of, or in connection with, the
granting of such Award or the issuance or purchase of shares of Common Stock
thereunder, then such Award shall not be granted or exercised in whole or in
part unless such listing, registration, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Committee.

15.                               No Right to Employment, Service as a Director
or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment of a Participant and shall
not lessen or affect the Company’s or the Affiliate’s right to terminate the
employment of such Participant.  Nothing in the Plan will interfere with or
limit in any way the right of the Company, the Board or the Company’s
shareholders to terminate the directorship of any Director at any time, nor
confer upon any Director any right to continue to serve as a director of the
Company.  No Participant or other person shall have any claim to be granted any
Award, and there is no obligation for uniform treatment of Participants or
holders or beneficiaries of Awards.  The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant.

26


--------------------------------------------------------------------------------


16.                               Other Benefit and Compensation Programs

Payments and other benefits received by a Participant under an Award shall not
be deemed a part of a Participant’s regular, recurring compensation for purposes
of any termination, indemnity or severance pay laws and shall not be included
in, nor have any effect on, the determination of benefits under any other
employee benefit plan, contract or similar arrangement provided by the Company
or an Affiliate, unless expressly so provided by such other plan, contract or
arrangement or the Committee determines that an Award or portion of an Award
should be included to reflect competitive compensation practices or to recognize
that an Award has been made in lieu of a portion of competitive cash
compensation.

17.                               Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant including, without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.

18.                               Nontransferability of Awards; Designation of
Beneficiary

(a)                                  Nontransferability.  No Award or interest
in an Award may be sold, assigned, pledged (as collateral for a loan or as
security for the performance of an obligation or for any other purpose) or
transferred by the Participant or made subject to attachment or similar
proceedings otherwise than by will or by the applicable laws of descent and
distribution, except to the extent a Participant designates one or more
beneficiaries on a Company-approved form, as set forth in Section 18(b) of this
Plan, who may exercise the Award or receive payment under the Award after the
Participant’s death.  During a Participant’s lifetime, an Award may be exercised
only by the Participant.

(b)                                 Designation of Beneficiary.  A Participant
may designate a beneficiary to succeed to the Participant’s Awards under the
Plan in the event of the Participant’s death by filing a beneficiary form with
the Company and, upon the death of the Participant, such beneficiary shall
succeed to the rights of the Participant to the extent permitted by law and the
terms of this Plan and the applicable Award agreement.  In the absence of a
validly designated beneficiary who is living at the time of the Participant’s
death, the Participant’s executor or administrator of the Participant’s estate
shall succeed to the Awards, which shall be transferable by will or pursuant to
laws of descent and distribution.

19.                               Amendments or Termination

The Board may amend, alter or discontinue the Plan, but no amendment, alteration
or discontinuation shall be made without the consent of a Participant if such
action would diminish any of the rights of the Participant under any Award
theretofore granted to such Participant under the Plan; provided, however, that
the Committee may amend the Plan in such manner as it deems necessary to permit
the granting of Awards meeting the requirements of the Code or other applicable
laws.

27


--------------------------------------------------------------------------------


20.                               International Participants

With respect to Participants who reside or work outside the United States of
America, the Committee may, in its sole discretion, amend the terms of the Plan
or adopt such modifications, procedures or subplans with respect to such
Participants as are necessary or desirable to ensure the viability of the
benefits of the Plan, comply with applicable foreign laws or obtain more
favorable tax or other treatment for a Participant, the Company or an Affiliate;
provided, however, that no such changes shall apply to the Awards to
Participants who may be “covered employees” under Section 162(m) of the Code or
any successor thereto unless consistent with the provisions thereof.

21.                               General

(a)                                  Issuance of Shares of Common Stock. 
Notwithstanding any other provision of the Plan, the Company shall have no
obligation to issue or deliver any shares of Common Stock under an Award granted
under the Plan or make any other distribution of benefits under the Plan unless,
in the opinion of the Company’s counsel, such issuance, delivery or distribution
would comply with all applicable laws (including, without limitation, the
requirements of the Securities Act of 1933, as amended, or any successor thereto
(the “Securities Act”) or the laws of any state or foreign jurisdiction) and the
applicable requirements of any securities exchange or similar entity.  The
Company shall be under no obligation to any Participant to register for offering
or resale or to qualify for an exemption from registration under the Securities
Act, or to register or qualify under the laws of any state or foreign
jurisdiction, any Awards, shares of Common Stock, security or interest in a
security paid or issued under, or created by, the Plan, or to continue in effect
any such registrations or qualifications if made.  The Company may issue stock
certificates evidencing shares of Common Stock with such legends and subject to
such restrictions on transfer and stop transfer instructions as counsel for the
Company deems necessary or desirable for compliance by the Company with federal,
state and foreign securities laws.  The Company may also require such other
action or agreement by the Participants as may from time to time be necessary to
comply with applicable securities laws.

(b)                                 Stock Certificates.  To the extent this Plan
or any applicable Award agreement provides for the issuance of stock
certificates to reflect the issuance of shares of Common Stock, the issuance may
be effected on a noncertificated basis, to the extent not prohibited by
applicable law or the applicable rules of any stock exchange or market on which
such shares are quoted.

(c)                                  No Rights as a Shareholder.  Unless
otherwise provided by the Committee or in the Plan or an Award agreement
evidencing an Award or in any other written agreement between a Participant and
the Company or an Affiliate, no Award shall entitle the Participant to any cash
dividend, voting or other right of a shareholder unless and until the date of
issuance under the Plan of any shares of Common Stock that are subject to such
Award.

(d)                                 No Trust or Fund.  The Plan is intended to
constitute an “unfunded” plan.  Nothing contained herein shall require the
Company to segregate any monies, other property, or shares of Common Stock, or
to create any trusts, or to make any

28


--------------------------------------------------------------------------------


special deposits for any immediate or deferred amounts payable to any
Participant, and no Participant shall have any rights that are greater than
those of a general unsecured creditor of the Company.

(e)                                  Severability.  If any provision of the Plan
or any Award agreement shall be held illegal or invalid for any reason, the
illegality or invalidity shall not affect the remaining parts of the Plan or
Award agreement, and such Plan or Award agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.

(f)                                    Choice of Law.  The validity,
construction, interpretation, administration and effect of the Plan, and rights
relating to the Plan and to Awards granted under the Plan, shall be governed by
the substantive laws, but not the choice of law rules, of the State of
Minnesota.

22.                               Effective Date

The Plan shall be effective on March 9, 2006 (the “Effective Date”), which is
the date it was approved by the Board.  The Plan was approved by the Company’s
shareholders on May 4, 2006.  It was amended by the Board of Directors on
February 2, 2007.

29


--------------------------------------------------------------------------------